      Case 6:21-cv-00162-ADA-JCM Document 151 Filed 06/14/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION



 JENNILYN SALINAS, et al.,
                                               Case No. 6:21-cv-00162-ADA-JCM
  Plaintiffs,
  v.

 NANCY PELOSI, et al.,

  Defendants.



                                  [PROPOSED] ORDER

       Having considered Defendant Mark Zuckerberg’s Motion to Set Aside Entry of Default,

the Court GRANTS the Motion and ORDERS that the Clerk of Court set aside the Entry of

Default against Defendant Mark Zuckerberg entered on May 28, 2021, at ECF No. 121.



             WK
SIGNED this _________ day of June, 2021.




                                                 _________________________________
                                                 ALAN D ALBRIGHT
                                                 UNITED STATES DISTRICT JUDGE
